NUMBER 13-20-00027-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


ROY E. ADDICKS JR. #861070,                                                Appellant,

                                            v.

BRYAN COLLIER, ET AL.,                                                    Appellees.


                    On appeal from the 278th District Court
                          of Walker County, Texas.



                               ORDER TO ABATE
 Before Chief Justice Contreras and Justices Longoria and Hinojosa
                         Order Per Curiam

       Currently before the Court is Appellant’s Pro Se Verified Motion for Extension of

Time and Second Motion for Extension of Time where within, Appellant makes a number

of motions in addition to the entitled Motions for Extension of Time.
         To the extent he has filed a motion to proceed without the advance payment of

cost, it is granted.

         We deny the first motion for extension of time to file brief as moot because a brief

was not yet due at the time the first motion for extension of time was filed. However, a

Clerk’s Record has since been filed and appellant’s brief is due April 17, 2010. As such,

we grant appellant’s second motion for extension of time to file brief and extend the due

date of his brief by thirty days of the date of this order.

         To the extent appellant has filed a motion to compel mediation or arbitration, it is

denied. Appellant has not demonstrated why arbitration or mediation would be required

or appropriate in this case.

         Appellant has also requested the appointment of counsel. This Court has no

authority to appoint appellate counsel. Accordingly, we ABATE the appeal and REMAND

the case to the trial court. Upon remand, the trial court is directed to: (1) immediately

cause notice to be given and conduct a hearing to determine whether appellant is

indigent; (2) appoint counsel to represent appellant on appeal if he is determined to be

indigent; (3) make and file appropriate findings of fact and conclusions of law and cause

them to be included in a clerk's record; (4) cause the hearing to be transcribed and

included in a reporter's record; and (5) have the complete clerk and reporter records

forwarded to the Clerk of this Court within thirty days from the date of this order. If the trial

court requires additional time to comply, the trial court should so notify the Clerk of this

Court.

                                                                   PER CURIAM

Delivered and filed the
21st day of April, 2020.